Wheeler, J.
Judgment was rendered by consent of parties, with a stay of execution. After the period of the stay had expired, execution was taken out by the plaintiff and the defendant prosecuted his writ of error and obtained a supersedeas. Ho citation appears to have issued upon the petition in error. The plaintiff having died, his administrator has tiled the record in this Court, and exhibits his letters of administration ; asking to be made ..a party in error, suggesting delay, and claiming an affirmance of judgment with damages.
We do not doubt that it is competent for the administrator to waive the necessity of citation, and make himself party defendant in error in this Court. Having done so, his suggestion of delay must be entertained; and as it is manifest that the writ of error was prosecuted for delay, the judgment is affirmed with damages.
Affirmed with damages,